Name: Council Implementing Decision 2011/376/CFSP of 27Ã June 2011 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  Africa;  international trade
 Date Published: 2011-06-28

 28.6.2011 EN Official Journal of the European Union L 168/11 COUNCIL IMPLEMENTING DECISION 2011/376/CFSP of 27 June 2011 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (1), and in particular Article 6(2) thereof, in conjunction with Article 31(2) of the Treaty on European Union, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP. (2) In view of the developments in CÃ ´te d'Ivoire, the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/656/CFSP should be amended, HAS ADOPTED THIS DECISION: Article 1 The entities listed in the Annex to this Decision shall be deleted from the list set out in Annex II to Decision 2010/656/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 June 2011. For the Council The President MARTONYI J. (1) OJ L 285, 30.10.2010, p. 28. ANNEX Entities referred to in Article 1 1. APROCANCI (CÃ ´te d'Ivoire Association of Natural Rubber Producers) 2. SOGEPE (National Electricity Management) 3. RTI (Ivorian Radio and Television)